495 So.2d 846 (1986)
Orestes G. ROSABAL, M.D., Appellant,
v.
Luis ARZA and Norma Arza, Appellees.
Nos. 85-2304, 85-2393.
District Court of Appeal of Florida, Third District.
October 7, 1986.
*847 Lanza, Sevier & O'Connor, Daniels & Hicks and Patrice A. Talisman, Miami, for appellant.
Orlando R. Ruiz, Walton, Lantaff, Schroeder & Carson and George W. Chesrow, Miami, for appellees.
Before HENDRY, BASKIN and JORGENSON, JJ.
PER CURIAM.
These consolidated appeals are taken from a final judgment and post-trial rulings entered in favor of the appellees in an action for malpractice against the appellant.
It is appellant's sole contention on appeal that the trial court erred in failing to set-off from the amount of the verdict workers' compensation benefits paid to or on behalf of plaintiff Luis Arza. We agree and remand the cause to the trial court with directions to (a) modify the final judgment by granting appellant a set-off from the jury's award of the amounts paid to Luis Arza as workers' compensation benefits, section 768.50, Florida Statutes (1983), and (b) strike the notice of workers' compensation lien filed pursuant to section 440.39, Florida Statutes (1983), by plaintiff's employer and its workers' compensation carrier against plaintiff's recovery. American Motorists Insurance Co. v. Coll, 479 So.2d 156 (Fla. 3d DCA 1985), review denied, 488 So.2d 829 (Fla. 1986);[1] § 768.50, Fla. Stat. (1983).
Upon the effective amendment of the judgment and striking of the notice of lien, the judgment shall stand affirmed, as amended.
Remanded, with directions.
NOTES
[1]  American Motorists Insurance Co. was decided during the pendency of this appeal.